DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (EP3170598) in view of Haimer (US20150202690).
Regarding claim 1, Seifermann teaches a tool configured to machine a workpiece, comprising: a cutting head having a sleeve (12) and a cutting element (11), wherein the cutting element (11) is fixed to the sleeve (12) and comprises at least one cutting edge (16), and wherein the cutting head extends along a first longitudinal axis (See Fig 1a, 1c, and paragraph 0018); and a holder (2) to which the cutting head can be detachably fixed, wherein the holder (2) extends along a second longitudinal axis (See Fig. 2c and paragraph 0019); wherein the sleeve (12) comprises a first axial bearing surface which at least partially surrounds the first longitudinal axis and runs orthogonally to the first longitudinal axis (See modified Fig. 1c depicting the first axial bearing surface around the first longitudinal axis), and wherein an internal thread (14) is arranged in a first region inside the sleeve (See modified Fig. 1c), said region extending along the first longitudinal axis (See modified Fig. 1c depicting the first region between the first axial bearing surface and a surface), wherein the holder (2) comprises a second bearing surface which at least partially surrounds the second longitudinal axis and runs orthogonally to the second longitudinal axis (See modified Fig. 2c), and wherein an external thread (21) is arranged in a second region on the holder (See Fig. 2a and modified Fig. 2c), said second region extending along the second longitudinal axis (See modified Fig. 2c depicting the second region between the first axial bearing surface and a surface), and wherein, in an assembled state of the tool, the internal thread (14) is screwed to the external thread (14) (See Fig. 3c and paragraph 0021), the first longitudinal axis coincides with the second longitudinal axis, the first axial bearing surface bears against the second axial bearing surface (See modified Fig. 3c). Sefiermann teaches a first bearing surface in the sleeve and a second bearing surface in the holder. However, Seifermann fails to teach wherein the sleeve comprises a first conical bearing surface which at least partially surrounds the first longitudinal axis and runs symmetrically to the first longitudinal axis, wherein the holder comprises a second conical bearing surface which at least partially surrounds the second longitudinal axis and runs symmetrically to the second longitudinal axis, and the first conical bearing surface bears against the second conical bearing surface.

    PNG
    media_image1.png
    574
    811
    media_image1.png
    Greyscale

Modified Fig. 1c of Seifermann (EP3170598)

    PNG
    media_image2.png
    914
    722
    media_image2.png
    Greyscale

Modified Fig. 2c of Seifermann (EP3170598)
 
    PNG
    media_image3.png
    912
    824
    media_image3.png
    Greyscale

Modified Fig. 3c of Seifermann (EP3170598)
Haimer teaches wherein the sleeve comprises a first conical bearing surface which at least partially surrounds the first longitudinal axis and runs symmetrically to the first longitudinal axis (See Fig. 6), wherein the holder comprises a second conical bearing surface  which at least partially surrounds the second longitudinal axis and runs symmetrically to the second longitudinal axis (See Fig. 7), and the first conical bearing surface bears against the second conical bearing surface (See Fig. 1 depicting the conical bearing surfaces and bearing eachother). Although the head is inserted into the holder as opposed to the holder being inserted into the head as presented in the claimed invention, Haimer teaches the conical bearing surfaces that are used for the same purpose and benefit.
Under KSR rationale – use of known technique to improve similar devices in the same way
	Seifermann discloses a prior art cutting tool and holder upon which the claimed invention (cutting head and holder with conical bearing surfaces) can be seen as an “improvement” (Seifermann has cylindrical bearing surfaces 222). Haimer teaches a prior art comparable device (cutting tool and holder) having a conical bearing surface on the cutting head and tool holder for centering purposes when threading in the cutting head. 
	Therefore, the manner of enhancing a particular device (cutting tool and holder) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Haimer. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art cutting tool and holder of Seifermann and the results would have been predictable to one of ordinary skill in the art, namely one skilled in the art would have readily recognized that conical bearing surfaces on a cutting head and cutting holder in Haimer would provide centering needs to easily thread and interchange the cutting head from the holder. 
Regarding claim 2, Seifermann as modified teaches the tool as claimed in claim 1, teaches wherein the first axial bearing surface is arranged on a front face of the sleeve (See modified Fig. 1a depicting the first axial bearing surface) and wherein the first conical bearing surface is arranged in an interior of the sleeve (See modified Fig. 1c depicting the cylindrical surface in the interior of the sleeve). Haimer modifies the cylindrical surface of Seifermann to provide a first conical bearing surface, which would teach the first conical bearing surface in the interior of the sleeve. 
 

    PNG
    media_image4.png
    505
    536
    media_image4.png
    Greyscale

Modified Fig. 1a of Seifermann (EP3170598)
	Regarding claim 3, Seifermann as modified teaches the tool as claimed in claim 2. However, Seifermann as modified fails to teach wherein an internal undercut is arranged in the interior of the sleeve between the first conical bearing surface and the internal thread.
	Haimer teaches wherein an internal undercut is arranged in the interior of the sleeve between the first conical bearing surface and the internal thread (See modified Fig. 7).

 


    PNG
    media_image5.png
    662
    911
    media_image5.png
    Greyscale

Modified Fig. 7 of Haimer (US20150202690)
Under KSR rationale – use of known technique to improve similar devices in the same way
	Seifermann discloses a prior art cutting tool and holder upon which the claimed invention (cutting head and holder with an undercut) can be seen as an “improvement” (Haimer provides an undercut as seen in modified Fig. 7). 
Haimer teaches a prior art comparable device (cutting tool and holder) having an undercut in the sleeve of a cutting tool to provide proper sealing between the cutting head and holder during cooling processes. 
	Therefore, the manner of enhancing a particular device (cutting tool and holder) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Haimer. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art cutting tool and holder of Seifermann and the results would have been predictable to one of ordinary skill in the art, namely one skilled in the art would have readily recognized an undercut in the sleeve of a cutting tool of Haimer would provide proper sealing between the cutting head and holder during cooling processes. 
	Regarding claim 4, Seifermann as modified teaches the tool as claimed in claim 1. However, Seifermann fails to teach wherein a chamfer is arranged on a front face of the holder adjacent to the second conical bearing surface.
	Haimer teaches wherein a chamfer is arranged on a front face of the holder adjacent to the second conical bearing surface (See modified Fig. 6).  Haimer provides a chamfer on the shaft portion of the cutting head as opposed to the holder as presented by the claimed invention. Although, the head is configured to be inserted into the holder as opposed to the holder being inserted into the head as presented in the claimed invention, Haimer teaches a chamfer that is used for the same purpose and benefit.
 
    PNG
    media_image6.png
    358
    609
    media_image6.png
    Greyscale

Modified Fig. 6 of Haimer (US20150202690)
Under KSR rationale – use of known technique to improve similar devices in the same way
	Seifermann discloses a prior art cutting tool and holder upon which the claimed invention (cutting head and holder with a chamfer) can be seen as an “improvement” (Haimer provides a chamfer as seen in modified Fig. 6). 
Haimer teaches a prior art comparable device (cutting tool and holder) having a chamfer on the shaft of a cutting tool in order to center the components easily when assembling and provide safer handling conditions (removes sharp edges from the shaft).
	Therefore, the manner of enhancing a particular device (cutting tool and holder) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Haimer. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art cutting tool and holder of Seifermann and the results would have been predictable to one of ordinary skill in the art, namely one skilled in the art would have readily recognized a chamfer on the shaft of the cutting tool of Seifermann would center the components easily when assembling and provide safer handling conditions.
	Regarding claim 5, Seifermann as modified teaches the tool as claimed in claim 1, wherein a radius is arranged on the holder (2) between the external thread (21) and the second axial bearing surface (See Fig. 2a, 2b, and modified Fig. 2c).
Regarding claim 8, Seifermann as modified teaches the tool as claimed in claim 1, wherein the sleeve (12) and the cutting element (11) are connected to one another by means of a soldered connection (17) (See Fig. 1c and paragraph 0018 describing the soldered connection).
Regarding claim 9, Seifermann as modified teaches the tool as claimed in claim 1, Haimer further teaches wherein the first conical bearing surface is inclined at a first inclination angle relative to the first longitudinal axis (See modified Fig. 6), and wherein the second conical bearing surface is inclined at a second inclination angle relative to the second longitudinal axis (See modified Fig. 7), wherein the first and the second inclination angle are of same size (See paragraph 0032 stating that surfaces 8 and 9 are inclined at an angle).
Regarding claim 10, Seifermann as modified teaches the tool as claimed in claim 9. Seifermann as modified fails to teach wherein it applies: 10° ≤ a1 = a2 ≤45°, wherein a1 indicates the first inclination angle, and a2 indicates the second inclination angle. However, Haimer teaches that the conical bearing surface 8 and 9 taper to result in a cone angle of at least 1 degree and a maximum of 90 degrees. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference in order to provide an incline to the conical bearing surfaces for centering purposes when assembling the tool because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.
Regarding claim 11, Seifermann as modified teaches the tool as claimed in claim 9. Seifermann as modified fails to teach wherein it applies: 15° ≤ a1 = a2 ≤30°, wherein a1 indicates the first inclination angle, and a2 indicates the second inclination angle. However, Haimer teaches that the conical bearing surface 8 and 9 taper to result in a cone angle of at least 1 degree and a maximum of 90 degrees. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference in order to provide an incline to the conical bearing surfaces for center purposes when assembling the tool because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.
Regarding claim 12, Seifermann as modified teaches the tool as claimed in claim 1. However, Seifermann as modified fails to teach wherein each of the internal thread and the external thread comprises an acme thread.
Haimer teaches wherein each of the internal thread and external thread comprises an acme thread (See paragraph 0010 and Fig. 1 depicting the internal and external thread as an acme thread).
Seifermann teaches an external and internal thread that, however, does not specifically disclose the type of thread. Since the prior art of Haimer recognizes the equivalence of conventional threads and acme threads in the field of interchangeable cutting heads, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the thread of Seifermann with the acme thread of Haimer as it is merely the selection of functionally equivalent threads recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. (see MPEP § 2143, B.)
Regarding claim 13, Seifermann as modified teaches the tool as claimed in claim 1, wherein each of the internal thread and the external thread comprises at least two thread pitches (See modified Fig. 3c depicting the external and internal threads with at least two thread pitches).
Regarding claim 14, Seifermann as modified teaches the tool as claimed in claim 1, wherein the holder comprises a coolant channel running along the second longitudinal axis (See modified Fig. 3c depicting the coolant channel), and wherein the sleeve comprises a plurality of distribution channels, said distribution channels leading into a cavity which is arranged inside the sleeve (See modified Fig. 3c), wherein, in the assembled state of the tool, said cavity is in fluidic communication with the coolant channel (See modified Fig. 3c depicting the assembled state of the tool).
Regarding claim 15, Seifermann as modified teaches the tool as claimed in claim 1, wherein a planar surface (18), which is oriented parallel to the first longitudinal axis, is arranged on an outer surface of the sleeve (12) (See Fig. 1a, 3c, and modified Fig. 3c).
	Regarding claim 16, Seifermann as modified teaches the tool as claimed in claim 1, wherein the tool is a milling tool (See paragraph 0001 describing the invention as a milling tool)
	Regarding claim 17, Seifermann as modified teaches the tool as claimed in claim 1, wherein first bearing surface is of annular shape (See modified Fig. 1a depicting the annular nature of the first bearing surface).
	Regarding claim 18, Seifermann as modified teaches the tool as claimed in claim 1, wherein second bearing surface is of annular shape (See modified Fig. 2a depicting the annular nature of the second bearing surface).
 
    PNG
    media_image7.png
    614
    504
    media_image7.png
    Greyscale

Modified Fig. 2a of Seifermann (EP3170598)
	Regarding claim 19, Seifermann as modified teaches the tool as claimed in claim 1, wherein one of the cutting element (11) and the sleeve (12) comprises a central bore (See Fig. 1a and modified Fig. 1c depicting the sleeve 12 with a central bore), and the other one of the cutting element (11) and the sleeve (12) comprises a pin (See modified Fig. 1c depicting the cutting element 11 with a pin) which is inserted into the bore (See modified Fig. 1c with the cutting element 11 in the bore of the sleeve 12), and wherein the sleeve (12) and the cutting element  (11) are connected to one another by means of a soldered connection (See Fig. 1a, modified Fig. 1c, and paragraph 0018 describing the soldered connection).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (EP3170598) in view of Haimer (US20150202690) as applied to claim 1 above, and further in view of Lehto (US20080304923).
	Regarding claim 6, Seifermann as modified teaches the tool as claimed in claim 1, wherein the holder (2) comprises a shaft on which the external thread is arranged, and wherein the sleeve (12) is at least partially made of steel (See Fig 1a and paragraph 0018 stating that the sleeve 12 is a steel part). However, Seifermann as modified fails to specifically teach wherein the shaft is at least partially made of cemented carbide.
	Lehto teaches wherein the shaft (11) is at least partially made of cemented carbide (See Fig. 3 depicting the shaft and paragraph 0021 describing the shaft 11 being at least partially made of cemented carbide).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Seifermann to be made of cemented carbide as taught by Lehto. Doing so would provide a greater stiffness to the tool body (See paragraph 0021).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (EP3170598) in view of Haimer (US20150202690) as applied to claims 1-6, and 8-20 above, and further in view of Hobohm (US20120219375).
Regarding claim 7, Seifermann as modified teaches the tool as claimed in claim 6. However, Seifermann as modified fails to teach wherein the holder comprises a shaft holder which is configured to receive the shaft, wherein the shaft holder is at least partially made of steel.
Hobohm teaches the holder comprises a shaft holder (6) which is configured to receive the shaft (8), wherein the shaft holder (6) is at least partially made of steel (See Fig. 2 and paragraph 0040 describing the material the shaft holder 6 is made of).
Under KSR rationale – applying a known technique to a known device ready for improvement to yield predictable results:
Seifermann discloses a cutting tool and holder upon which the claimed invention (cutting tool holder comprising a shaft and steel shaft holder) can be seen as an “improvement” (Seifermann only discloses a holder comprising a shaft).
Hobohm teaches a prior art tool holder system using a known technique that is applicable to the cutting tool holder of Seifermann, namely, the technique of having an at least partially steel shaft holder configured to receive a shaft for durability and in order to adapt the shaft and cutting head to a machine available to the user.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hobohm to the cutting tool holder of Seifermann would have yielded predicable results and resulted in an improved system, namely, a system that would provide a durable shaft holder and adapt the shaft and cutting head to a machine available to the user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (EP3170598) in view of Haimer (US20150202690) as applied to claim 1 above, and further in view of Guy (US20170266738).
Regarding claim 20, Seifermann as modified teaches the tool as claimed in claim 1, wherein the cutting element (11) is soldered to the sleeve (12) (See Fig. 1a and paragraph 0018 describing the soldered connection between the cutting element 11 and sleeve 12). However, Seifermann fails to specifically teach wherein the cutting element is made of cemented carbide, cubic boron nitride or polycrystalline diamond.
Guy teaches wherein the cutting element (22) is made of cemented carbide, cubic boron nitride or polycrystalline diamond (See Fig. 1 depicting the cutting element 22 and paragraph 0071 describing the cutting element 22 is made of cemented carbide).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting element of Seifermann to be made of cemented carbide as taught by Guy. Doing so would provide a cutting element with a high cutting strength to machine workpieces of harder material.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the conical bearing surfaces 8, 9 of Haimer are arranged on the same side of the internal/external threads as the axial bearing surfaces 6,7 of Haimer. However, Examiner used modified the cylindrical surface 222 of Seifermann to be conical as taught by Haimer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        



/STEPHEN SUN CHA/            Examiner, Art Unit 3722